                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


JAMES M. PERNA,
                                                     Case No. 19-10001
            Plaintiff,
                                                     SENIOR U.S. DISTRICT JUDGE
v.                                                   ARTHUR J. TARNOW

HEALTH ONE CREDIT UNION, ET AL.,                     U.S. MAGISTRATE JUDGE
                                                     ANTHONY P. PATTI
            Defendants.

                                       /

OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [17] AND GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [18]

      Plaintiff, James Perna, brings this suit to enforce an arbitration award against

his former employer, Defendant Health One Credit Union (“HOCU”), and the

National Credit Union Administration Board, the federal agency that liquidated that

credit union. Though state and federal law provides courts the authority to enforce

arbitration agreements, the Federal Credit Union Act (“FCUA”), which governs this

suit, severely limits that authority. Because the FCUA trumps conflicting provisions

of state and federal arbitration law, Defendants will be granted summary judgment.

                             FACTUAL BACKGROUND

      Mr. Perna began working for HOCU on January 16, 1971. (Compl. ¶ 7). His

employment contract was repeatedly renewed over the course of the intervening


                                      Page 1 of 12
years, and he eventually became the highest-ranking employee at HOCU. (August

27, 2018 Arbitration Hearing Tr., Dkt. 1-3, pg. 13).

      On May 16, 2014, Annette Flood, the Director of the Office of Credit Unions

for Michigan’s Department of Insurance and Financial Services (“DIFS”), appointed

the NCUA Board as the conservator of HOCU, pursuant to M.C.L. 490.241. (Dkt.

1-4, Ex. C). Director Flood based her decision on a confidential DIFS staff

memorandum, and found that it was necessary to appoint a conservator “to conserve

the credit union’s assets, for the benefit of its members, depositors and other

creditors.” (Id.). That same day, Mr. Perna was terminated by a letter signed by L.J.

Blankenberger, “Agent for the Conservator,” and the Director of Region 1 of the

NCUA. The letter explained that Federal Credit Union Act provided the Conservator

the right to repudiate any contract that is deemed burdensome and whose repudiation

would promote the orderly administration of the credit union’s affairs. (Dkt. 1-5, Ex.

D (citing 12 U.S.C. § 1787(c))). Mr. Perna’s employment contract was deemed by

the conservator to be one such contract. (Id.).

      Following his sudden termination, Mr. Perna filed for unpaid wages and fringe

benefits with the Occupational Safety and Health Administration Wage and Hours

Program of the Michigan Department of Licensing and Regulatory Affairs

(“LARA”). The NCUA Board’s counsel, in a December 5, 2014 letter to Katherine

Woods, an investigator at LARA, asserted that “Mr. Perna’s tenure as CEO was not


                                      Page 2 of 12
successful and ultimately led to Health One’s current financial predicament.” (Dkt.

18-6; Ex. 5). The letter also explained that the Federal Credit Union Act gives the

NCUA, in capacity as conservator, the discretion to repudiate burdensome contracts

is such repudiation “will promote the orderly administration of the credit union’s

affairs.” (Id. citing 12 U.S.C. § 1787(c)(1)). Mr. Perna’s claims for expenses and

vacation pay, the NCUA reasoned, were barred because the contracts on which those

claims were based were repudiated (Id.). A January 29, 2015 letter from Ms. Woods

explained that LARA was rejecting Mr. Perna’s claim for fringe benefits because

they were not allowed under the plain language of the employee handbook. (Dkt.

18-7, Ex. 6).

      On July 1, 2015, Ms. Woods sent an amended letter finding that since Mr.

Perna’s employment agreement with HOCU contained an arbitration clause, LARA

would take no further action in the case. (Dkt. 18-10, Ex. 9). “Resolution of this

claim has been preempted by the contractual assent to arbitration by the American

Arbitration Association for the issues being claimed.” (Id.).

      Meanwhile, on May 14, 2015, Mr. Perna, through counsel, sent a letter to

Conservator Blankenberger of the NCUA Board making claims for unpaid wages

and fringe benefit pursuant to the severance agreement in his employment contract.

(Dkt. 18-11, Ex. 6). The letter argued that since Mr. Perna was never apprised of

time limits for filing claims under 12 U.S.C. § 1787, he was entitled to begin filing


                                      Page 3 of 12
for an administrative claim pursuant to § 1787(b)(5). (Id.). On November 20, 2015,

Mike Barton, President of the Asset Management and Assistance Center of the

NCUA, denied Mr. Perna’s claim as untimely. That letter cited NCUA Regulations

§ 709.6(a)(1) for the proposition that “failure to submit a written claim [against the

liquidated credit union] within the time provided in the notice to creditors shall be

deemed a waiver of said claim and the claimant shall have no further rights or

remedies with respect to such claim.” (Dkt. 18-12, Ex. 11).

       Mr. Perna’s attorney responded to the November 20, 2015 denial letter with a

December 9, 2015 letter where he argued that the Repudiation of Agreement and

Termination of Employment notice that Mr. Perna was given never included a notice

of the time to bring a claim regarding his employment contract. (Dkt. 18-13, Ex. 12).

Mr. Barton denied the request for reconsideration, observing that the exception for

denial of late claims outlined in 12 U.S.C. § 1787(b)(5)(C)(ii) does not apply where

the claimant had notice that a liquidating agent had been appointed. (Dkt. 18-14, Ex.

13).

       Mr. Perna then scheduled an arbitration with the American Association of

Arbitrators (“AAA”). Neither representatives from HOCU nor from the NCUA

Board made an appearance in the arbitration, however, even after the arbitrator sent

them letters that the arbitration would be held in their absence. (Arb. Hr’g Tr. 6).

Rob Robine, a trial attorney with the National Credit Union Administration,


                                      Page 4 of 12
responded with an email to an AAA representative explaining that “the employment

agreement containing the arbitration clause was repudiated pursuant to federal law,

in connection with the conservatorship of Health One Credit Union.” (Dkt. 18-22,

Def. Ex. 21). The email closed: “Please do not contact our office further regarding

this arbitration.” (Id.). The arbitration hearing was held on August 27, 2018, without

the presence of the Defendants or briefing on their behalf. (Arb. Hr’g Tr. 6). Plaintiff

paid Defendants’ share of the arbitration fee. (Id. at 8).

      On October 12, 2018, Arbitrator Samuel McCargo issued an award for Mr.

Perna and against HOCU in the amount of $315,645.02. (Arbitration Award, Dkt. 1-

3, Ex. 15). The Arbitrator observed that since his authority derived from the

employment contract between HOCU and Mr. Perna, he would not decide the

NCUA Board’s obligations to Mr. Perna. (Id.).

                               PROCEDURAL HISTORY

      Plaintiff filed his case on November 7, 2018 in Macomb County Circuit Court.

Defendants removed the case to federal court on January 2, 2019 on the basis of the

FCUA’s grant of jurisdiction to civil suits in which the NCUA is a party. 12 U.S.C.

§ 1789(a)(2). [Dkt. # 1]. That same day, Defendants filed their Motion to Substitute

Party [3]. After receiving further briefing from both parties, the Court, on April 2,

2019, granted in part and denied in part that motion, adding the NCUA Board as a

party, but declining to dismiss Defendants HOCU and NCUA. [Dkt. # 14]. The


                                       Page 5 of 12
Court denied Defendants’ Motion for Reconsideration on April 25, 2019. [Dkt. #

16].

       On May 3, 2019, Plaintiff filed a Motion for Summary Judgment [17].

Defendants filed their own Motion for Summary Judgment on May 17, 2019 [18].

Those motions are fully briefed and will be decided without oral argument pursuant

to Local Rule 7.1(f)(2).

                               STANDARD OF REVIEW

       Both parties bring their motions under FED. R. CIV. P. 56. Summary judgment

is appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” FED. R. CIV. P. 56(c). Movant bears the burden of establishing that

there are no genuine issues of material fact, which may be accomplished by

demonstrating that the non-movant lacks evidence to support an essential element of

his case. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Non-movant cannot

rest on the pleadings and must show more than “some metaphysical doubt as to the

material facts.” Matsushita Elec. Indus. Co., Ltd., 475 U.S. at 586-87. Non-movant

must “go beyond the pleadings and by . . . affidavits, or by the ‘depositions, answers

to interrogatories, and admissions on file,’ designate ‘specific facts showing that




                                      Page 6 of 12
there is a genuine issue for trial.’” Celotex Corp., 477 U.S. at 324 (quoting Rule

56(e)); see also United States v. WRW Corp., 986 F.2d 138, 143 (6th Cir. 1993).

                                     ANALYSIS

      The Court lacks the jurisdiction to confirm the arbitration award against

HOCU or enforce it against the NCUA Board. Section 1787(b)(13)(C) of the FCUA

provides as follows.

      Except as otherwise provided in this subsection, no court shall have
      jurisdiction over—
      (i) any claim or action for payment from, or any action seeking a
      determination of rights with respect to, the assets of any credit union for
      which the Board has been appointed liquidating agent, including assets
      which the Board may acquire from itself as such liquidating agent; or
      (ii) any claim relating to any act or omission of such credit union or the
      Board as liquidating agent.

12 U.S.C. § 1787(b)(13)(C)

Creditors seeking to recoup funds owed by a liquidated credit union must proceed

through the statutory mechanism provided by the FCUA. See 12 U.S.C. §

1787(b)(5)-(11). Plaintiff submitted such an administrative claim, and it was denied

as untimely. (Dkt. 18-12; Def. Ex. 11).

      Plaintiff argues in response that the FCUA is only “background authority” and

that the “specific powers granted to the NCUA Board as conservator were based on

Michigan law.” (Dkt. 21, pg. 7). He bolsters this argument by a citation that to 12

U.S.C. § 1787(j), which provides that where the NCUA Board takes over a defunct

credit union, “such liquidating agent shall possess all the rights, powers, and

                                      Page 7 of 12
privileges granted by State law to a liquidating agent of a State chartered credit

union.” 12 U.S.C § 1787(j). The FCUA certainly contemplates that the NCUA Board

will act according to state legal procedures when liquidating a distressed credit

union. This is not, however, a reason for the Court to privilege state contract law

over provisions in the FCUA that explicitly limit its own jurisdiction. That the

NCUA Board acted with the Michigan Department of Insurance and Financial

Services to effectuate the liquidation of HOCU according to state law did not change

the fact that the NCUA Board was exercising powers pursuant to federal statute.

Both the DIFS’s Order Appointing Conservator and the 30th Judicial Circuit Court’s

Order Appointing Receiver make clear that NCUA’s appointment as conservator

and receiver are accomplished pursuant to the Federal Credit Union Act, if also in

addition to state law. The Court is aware of no legal authority that a federal agency

loses its rights under its own enabling statute by opting to enforce its rights in state

court.

         The question then becomes whether, under the Federal Arbitration Act

(“FAA”), Plaintiff can enforce his arbitration award against the NCUA Board,

despite the FCUA.

         As a starting point, this case does not create a conflict between the two statutes

because the arbitration award itself provides no relief against the NCUA Board.




                                         Page 8 of 12
HOCU no longer exists. If the court were to grant full enforcement against HOCU,

it would still have to modify the arbitration award for Plaintiff to receive a remedy.

      The Opinion of the Arbitrator begins as follows.

      First, the arbitrator notes that the National Credit Union Administration
      (NCUA) became the “Conservator” for Health One Credit Union on May
      16, 2014; it did not become a party to the Employment Agreement between
      Claimant and Health One. The only parties to the Agreement before this
      Arbitrator are Claimant and Health One. While NCUA became authorized
      to act on behalf of Health One, it did not become a substituted party by
      virtue of its role as “Conservator” for Health One. Therefore, the Arbitrator
      has no authority to resolve disputes under this Employment Agreement.

Dkt. 17-14; Pl. Ex. 13, pg. 9-10.

      Plaintiff attempts to reargue before this Court that NCUA is the successor-in-

interest to HOCU. He provides no reason, however, for why this designation would

require modifying the award under 9 U.S.C. § 11 or vacating the award under 9

U.S.C. § 10. Only in his Response brief does Plaintiff elaborate on the importance

of the successor-in-interest designation, citing to an unpublished Michigan Court of

Appeals case for the unremarkable proposition that the NCUA Board, in its capacity

as a liquidating agent, can sue on behalf of a liquidated credit union. See National

Credit Union Administration Board v. Woonton, 2016 WL 6905903 (Mich. Ct. App.

Nov. 22, 2016). It is not clear how the statutory authority to “sue and be sued” which

Woonton references could cause the NCUA Board to be bound by arbitration clauses

contracted by the liquidated credit union.



                                      Page 9 of 12
      Even if it were a mistake for the arbitrator not to credit this argument (which

it is not clear Plaintiff briefed in arbitration), such a mistake would not grounds for

modification. 9 U.S.C. § 11(a), which Plaintiff cites as the statutory basis for the

modification it seeks, applies only “where there was an evident material

miscalculation of figures or an evident material mistake in the description of any

person, thing, or property referred to in the award.” Legal error is not mentioned,

and as the Plaintiff himself argued in his brief, “an arbitration award must “fly in the

face of established legal precedent” for a court to find the manifest disregard for the

law required to vacate an arbitration award under 9 U.S.C. § 10. (Dkt. 17, pg. 18,

citing Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Jaros, 70 F.3d 418, 421 (6th

Cir. 1995). No such established legal precedent is presented here.

      Plaintiff advances the contradictory positions that the arbitration award is

ironclad and unreviewable when resisting Defendants’ attempts to vacate the award,

and malleable and reviewable when attempting to add the NCUA Board as a party.

His attempt to modify and then enforce the arbitration agreement must fail.

      Second, even if the FAA did dictate that the arbitration award should be

enforced against the NCUA Board, the FCUA would trump the FAA.

      Like any statutory directive, the Arbitration Act's mandate may be
      overridden by a contrary congressional command. The burden is on the
      party opposing arbitration, however, to show that Congress intended to
      preclude a waiver of judicial remedies for the statutory rights at issue. If
      Congress did intend to limit or prohibit waiver of a judicial forum for a
      particular claim, such an intent “will be deducible from [the statute's] text

                                      Page 10 of 12
      or legislative history,” or from an inherent conflict between arbitration and
      the statute's underlying purposes.

Shearson/Am. Exp., Inc. v. McMahon, 482 U.S. 220, 225–27 (1987).

      Courts that have considered the relationship between the FAA and the FCUA

have found that the § 1787(b)(13)(C) abrogated the FAA when the NCUA Board

repudiated a contract with an arbitration provision. As one such court reasoned,

      The FCUA contains a detailed administrative claims procedure, pursuant
      to which all creditors must submit claims. The purpose of the statute is to
      afford plaintiff, an arm of the executive branch of the government, with
      the ability to assess and quickly disburse the funds due to creditors of a
      defunct federal credit union. To that end, the statute precludes judicial
      review until after the administrative claims procedure is complete.
      Presumably, this enables plaintiff to assess the credit union's assets and
      fairly distribute any existing assets to the creditors. At the same time, the
      administrative claims process provides a centralized system for addressing
      claims so that whatever assets may remain can be preserved for the benefit
      of all creditors. The Court finds an inherent conflict in this statutory
      scheme which operates to benefit all creditors, with the FAA which would
      essentially serve to place the rights of creditors who have agreements
      containing arbitration provisions on different footing than those unable to
      rely on arbitration provisions. In addition, requiring plaintiff to defend
      creditor claims in arbitration would defeat a primary purpose of the
      statute, i.e., centralizing the claims process and preserving the limited
      assets of the defunct credit union. Although it appears that defendant is the
      only party seeking arbitration, it is possible that many creditors of a federal
      credit union could pursue arbitration. The Court finds that Congress's
      enactment of a statute with a comprehensive administrative claims process,
      together with a limitation on judicial review, inherently conflicts with the
      FAA. Accordingly, claims falling within the purview of the FCUA may
      not be arbitrated.

Nat'l Credit Union Admin. Bd. v. Lormet Cmty. Fed. Credit Union, No. 1:10 CV
1964, 2010 WL 4806794, at *4 (N.D. Ohio Nov. 18, 2010); accord, People’s Trust
Federal Credit Union v. National Credit Union Administration, No. CR 16-0611,
2016 WL 4491635 (D. New Mexico Aug. 8, 2016).

                                      Page 11 of 12
      Thus, even if Mr. Perna’s arbitration clause could be modified to include the

NCUA Board, the FCUA would still bar enforcement against the NCUA Board.

                                   CONCLUSION

      Mr. Perna was denied relief against the NCUA Board by LARA, by the

NCUA, and by arbitration. Even if the Court disagreed with the arbitrator’s decision

not to exercise jurisdiction over the NCUA Board, which it does not, the FAA

doesn’t authorize the Court to substitute its own judgment for that of the arbitrator.

Even if, despite this, the Arbitration Award were modified, the FCUA would still

bar its enforcement.

Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Summary Judgment [17] is

DENIED and Defendant’s Motion for Summary Judgment [18] is GRANTED.

      SO ORDERED.


                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: July 15, 2019                   Senior United States District Judge




                                     Page 12 of 12
